Exhibit 32.2 Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of CrowdGather, Inc. a Nevada corporation (the “Company”) on Form 10-Q for the period ending January 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Gaurav Singh, Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to CrowdGather, Inc., and will be retained by CrowdGather, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. /s/Gaurav Singh /s/ Gaurav Singh Chief Financial Officer March 17, 2010 33
